Citation Nr: 0534055	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for peripheral 
neuropathy of the left hand, to include as due to herbicide 
exposure.  

2.  Entitlement to service connection for a chronic lung 
disability.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected PTSD.  

5.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.  

6.  Entitlement to an initial compensable rating for 
seborrheic dermatitis and actinic keratoses of the face and 
scalp.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in March 1985 after more than 20 years of 
active service, including active duty in the U. S. Marine 
Corps and U. S. Coast Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
During the course of the appeal the veteran moved to Texas, 
and his case is now under the jurisdiction of the RO in Waco, 
Texas.  

On review of the record, the Board notes that in his original 
service connection claim filed in 1997, the veteran claimed 
entitlement to service connection for residuals of dengue 
fever.  That claim has not been adjudicated, and the Board 
refers it to the Waco RO for appropriate action.  

As the veteran appealed the original 50 percent and zero 
percent ratings for his service-connected PTSD and skin 
diseases, respectively, the issues here regarding these 
disorders are whether an initial or staged rating in excess 
of 50 percent for PTSD and an initial or staged compensable 
rating for seborrheic dermatitis and actinic keratosis of the 
face and scalp can be granted from March 31, 1997 to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for a chronic 
lung disability, hypertension, and irritable bowel syndrome 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Waco RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has notified him of the information and evidence 
necessary to substantiate these claims.  

2.  The service medical records show no peripheral neuropathy 
of the left hand during service, nor is there any post-
service medical evidence of such neuropathy until more than a 
decade after the veteran's discharge from service, and there 
is no competent evidence of a nexus between a current 
diagnosis of left distal ulnar sensory neuropathy and any 
incident of service.  

3.  Throughout the appeal period, the veteran's service-
connected PTSD has been manifested primarily by sleep 
disturbances, difficulty concentrating, irritability, 
occasional outbursts of anger, and occasional panic attacks; 
the severity of the veteran's PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood. 

4.  Medical examinations shows that the veteran's seborrheic 
dermatitis and actinic keratosis of the face and scalp have 
been manifested by slight flaking in the eyebrows and 
sometimes on the ridge of the nose and on the ears, along 
with redness on the sides of the nose and small areas of 
redness on the scalp; his service-connected skin diseases 
have not been productive of constant itching or exudation, 
extensive lesions, marked disfigurement or scars, and they do 
not require systemic therapy; the veteran's seborrheic 
dermatitis and actinic keratosis of the face and scalp 
involves far less than 20 percent of the exposed skin or 
entire body.  



CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the left 
hand is not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & West Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.130, Diagnostic Code 9411 (2005).  

3.  The criteria for an initial 10 percent rating for 
seborrheic dermatitis and actinic keratoses of the face and 
scalp, but no more than 10 percent, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.118, Diagnostic Code 7899-7806 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of the veteran's claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2005).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  These new provisions redefine the obligations of VA 
with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board concludes that the discussions in the March 1999 
statement of the case, the June 2004 and April 2005 
supplemental statements of the case, and the July 2005 letter 
sent to the veteran by VA adequately informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
statement of the case and supplemental statements of the case 
set forth the laws and regulations applicable to the 
veteran's claims, including the rating criteria for his 
service-connected PTSD and skin disabilities.  Further, the 
July 2005 letter from the Waco RO to the veteran informed him 
of the type of evidence that would substantiate a service 
connection claim and his increased rating claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  The veteran 
was notified and aware of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Additionally, in the July 2005 letter VA requested that the 
veteran let VA know if there was any other evidence or 
information that he thought would support his claims and 
specifically requested that he send VA any evidence in his 
possession that pertains to his claims.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b)(1) with respect to 
this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

While the required notice was not provided prior to the 
initial decision in this case, the claims that initiated the 
appeal as to the ratings for the veteran's PTSD and skin 
disabilities were decided in March 1998 and the service 
connection claim for peripheral neuropathy of the left hand 
was decided in August 1998, more than two years before 
enactment of the VCAA in November 2000.  The RO obviously 
could not inform the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court of Appeals for Veterans' 
Claims also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.  

Further, notice was complete prior to transfer of the 
veteran's case to the Board in October 2005, and the content 
of the notice complied fully with the requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  After notice 
was provided, the veteran was provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notice.  The veteran has had multiple 
opportunities to submit and identify evidence and has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board finds that 
the failure to provide the veteran with the specific types of 
notice outlined in the VCAA prior to the initial unfavorable 
determination has not harmed the veteran and that no useful 
purpose could be served by remanding the case on that 
account.  See 38 U.S.C.A. § 7261(b) (West 2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  All the VCAA requires is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the veteran with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Relative to the duty to assist, the ROs have obtained service 
medical records, VA treatment records, and private medical 
records identified by the veteran.  In addition, the veteran 
has been provided with VA examinations specifically for his 
PTSD and skin disabilities, which were thorough in nature and 
adequate or rating purposes.  The Board finds this evidence 
is sufficient to decide the claims for higher ratings 
addressed in this decision.  

With respect to the service connection issue on appeal, the 
Board finds that, with no competent evidence of pertinent 
abnormal findings recorded during service or for so many 
years thereafter, and in the absence of any competent 
evidence that suggests the contended causal relationship at 
issue, there is no duty to provide another medical 
examination or a medical opinion.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  There is no 
indication that the veteran has or knows of any additional 
evidence relative to his claims.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that relevant evidence has 
been obtained for determining the merits of the veteran's 
claims.  The Board finds that no further assistance to the 
veteran is required.  

Law and Regulations

Service connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include peripheral 
neuropathy) becomes manifest to a degree of l0 percent within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, various diseases listed at 38 C.F.R. § 3.309(e) 
shall be presumed to be due to exposure to such herbicide 
agents if they have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  For 
purposes of this 38 C.F.R. § 3.309(e), the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).




Competency of evidence

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses.  (2) Competent lay evidence means any 
evidence not requiring that the proponent have 
specialized education, training, or experience.  
Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances 
and conveys matters that can be observed and 
described by a lay person.  

Disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected PTSD and skin disabilities.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Claims such as these, 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, are original 
claims as opposed to new claims for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Standard of proof

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. §§ 3.102, 4.3.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service connection for peripheral neuropathy of the left hand

Background and analysis

The veteran is seeking service connection for peripheral 
neuropathy of the left hand.  He reports that it began in 
1985 and that he sought treatment at the Naval Regional 
Medical Center in Pensacola, Florida, and from a private 
chiropractor.  

In this case, the veteran's service medical records for his 
Naval and Coast Guard service, which ended in March 1985, 
include no complaint of pain or sensory impairment in the 
left hand, nor is there a diagnosis of peripheral neuropathy 
of the left hand.  Treatment locations designated in the 
veteran's service medical and dental records from mid-1983 to 
the end of March 1985 indicate that the veteran was stationed 
in Puerto Rico during that time.  

Evidence of record pertaining to the peripheral neuropathy 
claim includes the report of a January 1998 VA examination at 
which the veteran reported that in 1985 while living in 
Pensacola, Florida, he experience a gradual onset of numbness 
in the left little and ring fingers, and on the ulnar side of 
the adjacent palm.  He said there was no pain or weakness.  
The veteran reported that he was seen at the Naval Hospital 
in Pensacola and that no diagnosis was made.  He also stated 
that he saw a chiropractor, who gave him manipulations of the 
left upper extremity and brought back some feeling.  The 
veteran reported that the chiropractor also treated his neck 
and back and 70 to 80 percent of the feeling had been normal.  
The veteran said he was told that X-rays showed that the 
bones were not lined up properly.  

At the January 1998 examination the veteran reported there 
was some persistent numbness in the fourth and fifth fingers 
and the adjacent palm of the left hand.  On examination, 
there was somewhat reduced sensation for touch, prick, cold, 
and vibration in the left fourth and fifth fingers and in the 
adjacent dorsum of the hand.   The diagnosis was slight left 
distal ulnar sensory neuropathy.  

As noted above, the veteran has reported that he first 
received treatment for this disability at the Naval Regional 
Medical Center in Pensacola, Florida, in 1985, and he has 
stated that he also received treatment from a Dr. R.S. in 
Pensacola, Florida.  The Oakland RO attempted to obtain 1985 
to 1989 medical records for the veteran from the Pensacola 
Naval Regional Medical Center, but that facility reported 
that it had no records for the veteran.  The veteran has been 
informed of this, and in addition, in a letter dated in June 
1999, the Oakland RO specifically requested that the veteran 
identify all health care providers from which he had received 
treatment for his peripheral neuropathy since service and 
requested that he provide records from them or furnish 
completed release authorization forms if he wanted VA to 
attempt to obtain those records.  The veteran did not respond 
to that request, nor did he respond to the July 2005 letter 
from the Waco, which specifically notified the veteran that a 
service connection claim requires medical records or a 
medical opinion to show a relationship between his disability 
and an injury, disease, or event in service.  

At a June 2003 VA examination concerning the veteran's 
service-connected diabetes mellitus, the examiner noted that 
the veteran stated that he was first told he had diabetes 
approximately a year before the June 2003 examination.  The 
veteran also stated that he had had peripheral numbness of 
the hands that predated his diabetes diagnosis.  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

On review of the evidence, the Board finds that the veteran's 
service medical records are negative for any findings 
indicative of peripheral neuropathy of the left hand.  While 
the veteran reports that after service he first sought 
treatment in 1985, records from heath care providers from 
which he sought treatment at that time are not available.  
The absence of any subsequent treatment records or diagnosis 
relating to peripheral neuropathy of the left hand for more 
than a decade thereafter is significant evidence against the 
claim.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, there is no medical 
evidence that suggests a causal relationship between the 
veteran's left distal ulnar sensory neuropathy and any 
incident of service.  

The Board acknowledges that the January 1998 VA examination 
report includes a history of numbness in the left hand dating 
from 1985.  However, given the absence of any relevant 
medical evidence during or for so many years post-service, it 
is clear that this history was furnished by the veteran.  To 
the extent that such history can be construed as an opinion 
of service origin for peripheral neuropathy of the left hand, 
the Board is not bound to accept medical opinions that are 
based on history supplied by the veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  In this case, as 
noted above, the service medical records, which include 
records dating to separation from service in March 1985, are 
negative for any findings suggestive of numbness in the left 
hand, to include peripheral neuropathy of the left hand.  And 
there is no such evidence post-service until more than a 
decade after the veteran's retirement from active duty.  

The Board has also considered the veteran's implicit opinion 
that his peripheral neuropathy of the left hand had its onset 
in service or is causally related to service.  His opinion 
cannot, however, serve as competent evidence of a 
relationship between the veteran's current peripheral 
neuropathy of the left hand and service.  In this regard, the 
Board notes that the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that his peripheral neuropathy of the left 
hand is related to his active service is therefore entitled 
to no weight of probative value.  See, e.g., Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In view of the veteran's service in Vietnam, the Board has 
also considered whether service connection for peripheral 
neuropathy of the left hand may be granted on a presumptive 
basis under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) based on exposure to herbicides in 
service in Vietnam.  The National Personnel Records Center 
has confirmed that the veteran had service in Vietnam from 
December 1966 to December 1967, and the veteran is, under the 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), 
therefore presumed to have been exposed to herbicides in 
service.  The remaining requirements for presumptive service 
connections have not, however, been met.  In this 
regard, 38 C.F.R. § 3.309(e) specifies acute and subacute 
peripheral neuropathy as the kind of peripheral neuropathy to 
which the presumption applies, and in Note 2 of that 
regulation the term acute and subacute peripheral neuropathy 
are defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  In this 
case, the veteran continued in active service for years after 
what at the latest would have been his last exposure to 
herbicides in December 1967.  His service medical records do 
not show, nor does the veteran contend, that the veteran 
reported that he had symptoms of numbness in his left hand 
within weeks or months following December 1967.  His 
disability cannot qualify as acute or subacute peripheral 
neuropathy, thereby precluding the grant of service 
connection for peripheral neuropathy of the left hand on a 
presumptive basis under the provisions of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.309(e).  

In summary, the Board finds that peripheral neuropathy of the 
left hand was not shown in service or for many years 
thereafter.  The evidence does not demonstrate that the 
veteran's peripheral neuropathy of the left hand is linked to 
any incident of service, nor have the requirements for 
service connection on a presumptive basis been met.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
peripheral neuropathy of the left hand not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Rating for PTSD

Factual background

The veteran was a Marine Corps helicopter pilot who served in 
combat in Vietnam during the Vietnam era; he later served as 
a rescue pilot while he was in the Coast Guard.  The veteran 
filed his claim for service connection for PTSD in 1997.  

Progress notes from a Vet Center show that the veteran was 
seen at a drop-in visit in July 1997 at which time he 
requested a counseling appointment.  Later entries show that 
the veteran did not respond to follow-up calls and that his 
record was closed in October 1997.  

At his initial VA examination for PTSD in January 1998, the 
veteran described stressful combat experiences in Vietnam and 
recalled traumatizing experience during rescues he performed 
as a rescue pilot in the Coast Guard.  At the examination, 
the veteran reported that his PTSD symptoms had come to light 
three to four months before the examination.  He said that 
while he was attending a meeting of stockbrokers, a portfolio 
manager, who was Vietnamese, gave a speech, and as that 
individual began to speak, the veteran had a panic-type 
feeling, felt angry, tearful, and upset, and had to leave the 
room.  The veteran told the examiner that he was unable to 
get any work done for the next three days.  

At the January 1998 examination, the veteran stated that he 
currently usually had no problem falling asleep but would 
occasionally wake up from a nightmare, particularly if 
something had happened during the day that was upsetting to 
him.  He also reported that he had intrusive thoughts that 
were triggered by seeing a Vietnamese person, hearing the 
Vietnamese language being spoken, or hearing someone of 
Vietnamese descent speaking English.  The veteran said that 
the intrusive thoughts and nightmares came once every several 
months.  The veteran also reported that since Vietnam he had 
had a constant sense of hypervigilance and watchfulness and 
that this occasionally spilled over to some irritable 
feelings.  He described his mood as variable, being in a good 
mood for many days and other days being irritable, 
argumentative, and distractible.  The veteran said that a few 
days a month he suffered from decreased efficiency in his 
work as a stockbroker because of poor concentration and being 
preoccupied, typically by some irritable sense of remembering 
something about the war.  

The examiner noted that the veteran reported he had been 
married for the past 32 years.  The veteran said that his 
anger and irritability sometimes spilled over into his 
marriage.  The veteran stated he had no problem making 
friends and had one close friend and several acquaintances.  
On mental status examination, the veteran's mood had periods 
of irritability, anger, and anxiousness.  The veteran 
described an occasional panic feeling such as when hearing 
the Vietnamese person speaking at work.  The Axis I diagnosis 
was PTSD, and the examiner assigned a Global Assessment of 
Functioning (GAF) score of 55.  

At a VA PTSD examination in November 2000, the veteran 
reported that he continued to suffer from basically the same 
symptoms he had at the time of his first VA examination.  He 
reported that he continued to try to avoid triggers, which 
tended to be contact with Vietnamese people or the Vietnamese 
language.  He said that he suffered from intrusive symptoms, 
which were increased by a reunion about a year earlier with 
Marine Corps helicopter pilots.  He became unsettled at that 
time and experienced an increase in his nightmares.  By the 
time of the examination, they had gotten back to their 
general frequency.  The veteran reported that he was having 
more trouble at work, experiencing more concentration 
problems and frequent anger at lawyers with whom he had to 
work at his brokerage firm.  On mental status examination, 
the examiner noted that the veteran's mood was irritable, and 
his affect was restricted and sometimes labile.  The Axis I 
diagnosis was PTSD, and the examiner assigned a GAF score of 
52.  

The examiner at the November 2000 examination concluded that 
the veteran's condition seemed essentially stable from the 
time of the January 1998 examination, with an eruption of 
symptomatology occurring around the time of his Marine Corps 
combat pilots reunion as well as because of increasing stress 
having to do with caring for his elderly parents.  The 
examiner said the stress was manifesting itself at work as 
well, but the veteran remained in good standing at his job as 
a stockbroker that he had worked at for 14 years and which 
the veteran described as a job having a high attrition rate.  

At a VA PTSD examination in February 2005, the veteran 
reported that he had quit his job as a stockbroker a year 
earlier and three months later moved to Texas, where he 
currently resided.  The veteran said he was not seeking 
employment and had become upset at his job because the 
company kept changing the rules and changing things so that 
it was more difficult for him to work.  The veteran said that 
he currently spent time caring for his house and yard and 
spent time fishing and hiking.  

At the February 2005 examination, the veteran reported that 
about once a month he woke up crying and that he overreacted 
to something like someone spilling something.  He said he was 
upset about Vietnamese people and upset about loud noises.  
He also indicated that at times he got mad, tore things, and 
yelled and cursed.  On mental status examination, the veteran 
said that he had panic attacks a few times a year, brought on 
by seeing something or hearing something.  He further 
reported that the panic attacks might last a day and during 
that time he was very nervous and hyperalert.  He added that 
talking about PTSD stirred up feelings and made him more 
uncomfortable.  After examination, the diagnostic impression 
for Axis I was PTSD, and the physician stated the current GAF 
score was 60.  

Rating criteria

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400, a 30 
percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.  

The Board has also considered the GAF scores that have been 
reported by VA examiners.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores from 91 to 100 represent superior functioning in a 
wide range of activities.  GAF scores from 81 to 90 represent 
absent or minimal symptoms.  GAF scores form 71 to 80 
represent no more than slight impairment of in social, 
occupational or school functioning.  GAF scores of 61 to 70 
represent some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
schooling functioning (e.g., occasionally truancy, or theft 
within the household), but generally functioning pretty well, 
with some meaningful interpersonal relationships.  

GAF scores from 51 to 60 represent moderate symptoms, such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school function (such as few friends, conflicts with peers or 
co-workers).  GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes).  

Analysis

The Board notes that the veteran has specifically reported 
that other than having gone to the Vet Center in 1997, he has 
received no treatment for his PTSD.  The Board will therefore 
base its decision on the results of the VA examinations 
in 1998, 2000, and 2005.  Upon review of the examination 
reports, the Board finds that throughout the appeal, the 
veteran's PTSD has been manifested primarily by sleep 
disturbances, difficulty concentrating, irritability, 
occasional outbursts of anger, and occasional panic attacks.  
The Board has found in the record no indication that the 
frequency or the severity of the veteran's symptoms result 
occupational and social impairment that would meet the 
criteria for the next higher 70 percent schedular rating for 
PTSD.  

In this regard, the Board notes that at each of the VA 
examinations, the examiners have stated the veteran was clean 
and appropriately groomed, there was no suicidal or homicidal 
ideation, speech was fluent and relevant, thought processes 
were logical and without obsessive features, and the veteran 
was oriented in all spheres.  His insight and judgment were 
described as good.  While the veteran's mood was described as 
irritable and he reported outburst of anger, including 
sometime tearing up things, there is no indication of 
fighting or other physical violence.  Occurring no more than 
a few times a year, his panic attacks cannot be said to meet 
or even approximate the near-continuous panic attacks listed 
among the criteria for a 70 percent rating for PTSD.  In 
addition, the veteran reported having one good friend and 
many acquaintances with no difficulty socializing with 
others.  The Board acknowledges that the veteran reported 
that times intrusive thoughts interfered with concentration 
at work and that he reported anger at lawyers with whom he 
was required to work as a stockbroker, but when asked why he 
quit working the veteran reported that it was because he was 
upset with changed rules that made his work more difficult.  

On review of the entire record, the Board finds that the 
severity of the veteran's PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, which would be required for 
the next higher 70 percent schedular rating.  

The Board recognizes that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  In this 
case, aside from the finding that the veteran does not have 
the examples of symptoms characteristic for a rating in 
excess of 50 percent, his GAF scores ranging from 52 to 60 
most recently are also not indicative of such a rating; they 
fall squarely within the moderate range.  As noted above, a 
51 to 60 GAF score indicates some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or some moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  The veteran's GAF scores of 52, 55, 
and 60 are clearly not consistent with more than the reduced 
reliability and productivity contemplated by the criteria for 
the currently assigned 50 percent schedular rating 

The examination reports by trained medical professionals 
provide the most probative evidence as to the extent of the 
veteran's PTSD disability.  These reports demonstrate that 
the disability does not approximate any applicable criteria 
for a higher rating.  38 C.F.R. § 4.7.  As the preponderance 
of the evidence is against entitlement to a rating in excess 
of 50 percent for service connected PTSD, the benefit-of-the-
doubt doctrine does not apply, and the claim for an initial 
or staged rating in excess of 50 percent is not warranted.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board finds, however, that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  

While the veteran reported occasional difficulty 
concentrating at work and anger at lawyers with whom he 
worked as a stockbroker, there is no indication that he quit 
his job because of his PTSD.  Rather, at the February 2005 
PTSD examination, he said he had quit his job because he was 
upset with changing rules that made his job more difficult.  
He reported that he then moved from California to Texas and 
was not seeking employment.  This, in the Board's judgment 
does not signify marked interference with employment 
attributable to the veteran's PTSD.  The Board also notes 
that other than one drop-in visit to a vet center in 1997, 
there is no showing that the veteran has ever sought 
treatment for his PTSD much less ever been hospitalized 
because of associated symptoms.  

In the absence of such factors as marked interference with 
employment and frequent hospitalizations, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Rating for seborrheic dermatitis and actinic keratoses of the 
face and scalp

Factual background

Service medical records show treatment for seborrheic 
dermatitis and actinic keratoses at various times during 
service.  The veteran filed his claim for service connection 
for a skin condition in 1997, and service connection is in 
effect for seborrheic dermatitis and actinic keratoses of the 
face and scalp.  

At the initial VA examination pertaining to skin and scars in 
January 1998, the veteran was noted to have had several 
actinic keratoses burned off or frozen with liquid nitrogen.  
On examination, the veteran had flaking in the eyebrows and 
on the nose, which the examiner said may be typical of 
seborrheic dermatitis.  The examiner also said there were 
some actinic keratoses around the scalp and the face.  The 
pertinent diagnoses were seborrheic dermatitis and actinic 
keratoses, some removed.  

At a VA dermatology examination in December 2000, the veteran 
gave a history of seborrheic dermatitis, mostly involving his 
face, since the 1970s.  He said it occurred mostly on the 
sides of his nose, between his eyebrows, and on the scalp.  
The veteran reported having used various medicines and said 
Hydrocortisone seemed to help the most.  The veteran gave a 
history of actinic keratoses on his hands, shoulders, back, 
chest, and arms off and on since the mid-1980s.  He reported 
that he had recently had actinic keratoses burned off an ear 
and hand and said that he had a small scar on one wrist and 
behind his neck where actinic keratoses had been removed.  He 
said he currently did not have any that were visible.  

Examination of the skin of the veteran's face revealed slight 
redness on each side of the nose.  There was no redness on 
the forehead.  There were 10 or 15 areas of redness on the 
scalp, which the physician said could be seen through the 
hair.  The physician identified these as small areas of 
seborrheic dermatitis.  He said that examination of the arms, 
chest, and face revealed no actinic keratosis.  The pertinent 
diagnoses were:  seborrheic dermatitis of the face and scalp 
for many years, mild; and history of actinic keratoses, none 
noted on this exam.  The physician noted he had requested 
photographs of the head and face but that the photographer 
took no photographs because he felt the skin was so mild that 
nothing would show up on photographs.  

VA outpatient records show that in February 2001 the veteran 
was seen with complaints of red skin and dry flaky skin 
around the eyes, brows and hair line.  He also complained of 
irritated eyelids and morning crusting.  On examination of 
the face, the examiner noted minimal red flaky skin around 
the brows, nose, and hairline.  Examination of the eyes 
revealed minimal redness of the lids, scant flakes on the 
lashes and no discharge.  The impression was seborrhea 
dermatitis and blepharitis.  The examiner advised that 
veteran that he could use baby shampoo to wash his eyelids 
and could use Selsun blue shampoo as needed.  VA color 
photographs of the veteran's face and shaved scalp were taken 
in February 2001 and show slight redness on the sides of the 
veteran's nose and seven reddened lesions on the veteran's 
scalp, each measuring approximately one-half centimeter 
across.  

VA outpatient records show that the veteran was seen for skin 
checks at a dermatology clinic in April 2001, October 2001, 
and June 2002.  Waist up examinations revealed no suspicious 
lesions.  At a skin check in January 2004, the veteran 
requested renewal of Nizoral cream for seborrheic dermatitis 
in his eyebrows.  A waist up examination revealed small 
seborrheic keratosis on the left helix.  The assessment was 
seborrheic keratosis treated with liquid nitrogen.  The 
examiner renewed Nizoral cream.  

At a VA dermatology examination in January 2005, the examiner 
noted that the veteran had been diagnosed as having actinic 
keratoses and seborrheic dermatitis of the face and scalp.  
At the examination, the veteran reported that he currently 
used no medication on his scalp.  He reported that he had 
recently had actinic keratoses removed from his scalp and 
back by his private dermatologist.  The veteran reported that 
he used no medication for these.  He said that when he broke 
out on his eyebrows, he used ketoconazole cream.  

On examination, there was no visible rash, redness, or 
irritation present on the scalp, face, nose, neck, arms, or 
hands.  The examiner stated there was no disfigurement or 
scarring of any lesions on the veteran's scalp, back, arms, 
or hands.  The examiner stated that examination showed 
seborrheic dermatitis of both eyebrows.  The pertinent 
diagnoses after examination were:  no active actinic 
keratosis; seborrheic dermatitis of both eyebrows, one 
percent total body and one percent exposed body; and no 
disfigurement and no scarring.  




Rating criteria

Review of the record shows that in its March 1998 rating 
decision, the Oakland RO granted service connection for 
seborrheic dermatitis and actinic keratoses of the face and 
scalp and rated the disability by analogy to eczema using 
hyphenated Diagnostic Code 7899-7806.  The Board notes that 
while examiners have continued to find active seborrheic 
dermatosis, they have only rarely found keratoses, and it is 
apparent that the dermatitis aspect of the veteran's skin 
disability dominates.  As revisions to the Rating Schedule 
have rated dermatitis and eczema under Diagnostic Code 7806, 
it is the judgement of the Board that the veteran's service-
connected disability should be continued to be rated under 
hyphenated Diagnostic Code 7899-7806.  38 C.F.R. § 4.27 
(2005).  While there are separate rating criteria for scars, 
no examiner has found scars from removal of various actinic 
keratoses, and the Board will not consider the rating 
criteria for scars as they are not relevant to the veteran's 
claim for an initial compensable rating for his service-
connected skin disabilities.  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  In Karnas v. Derwinski, 1 Vet. App.308, 312-13 
(1991), the United States Court of Veterans Appeals (now the 
United Stated Court of Appeals for Veterans Claims) (Court) 
held that when the governing law or regulations change during 
an appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-29 (2003).  

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  The General Counsel of 
VA has held, however, that where a law or regulation changes 
during the pendency of a claim for a higher rating, the Board 
must first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective 
prior to August 30, 2002, eczema with slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, warrants a 0 percent evaluation.  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).  

In this case, VA examination of the skin in January 1998 
showed flaking in the eyebrows and on the nose, outpatient 
records in February 2001 showed dry flaky skin around the 
eyes, brow, and hair line, and VA examination in January 2005 
showed seborrheic dermatitis of both eyebrows.  As the nose 
and areas around the eyes as well as the eyebrows involve 
exposed surfaces, this evidence supports a 10 percent rating 
under the rating criteria in effect prior to August 30, 2002, 
for the entire appeal period.  There has, however, been no 
showing of exudation or constant itching, which would be 
required for the next higher 30 percent rating under the 
former rating criteria.  While lesions associated with the 
veteran's seborrheic dermatitis have been noted on his scalp, 
photographs show them to be small, i.e., less than one-half 
centimeter across, and the Board cannot find that the 
photographs, which reveal a total of seven lesions on the 
veteran's scalp, demonstrate or approximate extensive lesions 
that would alternatively support a 30 percent rating under 
the prior rating criteria.  No examiner has described the 
veteran's seborrheic dermatitis or actinic keratoses as 
markedly disfiguring, nor do the photographs show this to be 
so.  Accordingly, the Board concludes that the veteran is 
entitled to no more than a 10 percent evaluation under the 
former rating criteria.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective as 
of August 30, 2002, a 0 percent evaluation is warranted for 
dermatitis or eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent evaluation contemplates dermatitis or 
eczema affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  A 30 
percent evaluation is in order for dermatitis or eczema 
affecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  

As outlined earlier, as of the time of the skin check at the 
VA dermatology clinic in January 2004, the veteran was using 
a topical cream for his seborrheic dermatitis, and at his 
January 2005 VA examination, he reported using ketoconazole 
cream when he broke out on his eyebrows.  There is, however, 
no indication that his condition requires use of systemic 
therapy.  Further, examination subsequent to August 2002 has 
revealed only seborrheic dermatitis of the eyebrows, which 
the January 2005 examiner equated to one percent of the 
exposed surface or entire body, which is clearly 
significantly less than 20 percent of his exposed surface or 
entire body required for a 30 percent rating under the 
revised rating criteria.  The examiner did not find 
exudation, itching, lesions or disfigurement involving the 
veteran's face or scalp and said he observed only seborrheic 
dermatitis of both eyebrows.  Under the circumstances, the 
evidence does not meet or approximate the criteria for a 
rating in excess of 10 percent for the veteran's service-
connected seborrheic dermatitis and actinic keratoses of the 
face and scalp under the rating criteria in effect before or 
after August 30, 2002.  

Overall, the evidence supports an initial 10 percent rating 
for the veteran's service-connected skin disability, but the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent under the prior or revised rating 
criteria.  In this regard, medical examinations during the 
appeal period have shown slight flaking in the eyebrows and 
sometimes on the ridge of the nose and on the ears; there has 
been redness on the sides of the nose, and small areas of 
redness on the veteran's scalp; the veteran's service-
connected seborrheic dermatitis and actinic keratosis of the 
face and scalp have not produced scars and have not been 
manifested by constant itching or exudation, extensive 
lesions, or marked disfigurement; the disability does not 
require systemic therapy; and it involves far less than 20 
percent of the exposed skin or entire body.  Accordingly, the 
criteria for an initial rating in excess of 10 percent for 
seborrheic dermatitis and actinic keratoses of the face and 
scalp have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 
7899-7806 (2002); 38 C.F.R. § 4.118, Diagnostic Cods 
7899-7806 (2005).  

As the preponderance of the evidence is against an initial 
rating in excess of 10 percent for seborrheic dermatitis and 
actinic keratoses of the face and scalp, the benefit of the 
doubt doctrine is not for application, and an initial rating 
of 10 percent, but no higher may be granted.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's seborrheic 
dermatitis and actinic keratoses of the face and scalp that 
would take his case outside the norm so as to warrant an 
extraschedular rating.  Therefore, a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for peripheral neuropathy of the left hand 
is denied.  

An initial rating in excess of 50 percent for PTSD is denied.  

An initial 10 percent rating for seborrheic dermatitis and 
actinic keratoses of the face and scalp is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a chronic lung disability, entitlement to 
service connection for hypertension, to include as secondary 
to service-connected PTSD, and entitlement to service 
connection for irritable bowel syndrome, to include as 
secondary to service-connected PTSD.  

The veteran's service medical records show that he received 
treatment for respiratory complaints on multiple occasions 
during service, and that diagnoses included upper respiratory 
infections, pneumonitis, and bronchitis.  Service medical 
records also indicate that in 1978 the veteran was exposed to 
a fire in the cockpit of his aircraft and following that had 
a period of sputum production and cough.  Post-service 
private medical records show that in 1995 the veteran 
received treatment for bronchitis followed by pneumonia and 
continued with a persistent cough in 1996.  At a VA 
examination in January 1998, there was a diagnosis of 
"[l]ung condition, related as lung scarring secondary to 
exposure to smoke, as well as pneumonia."  The physician 
noted there was scarring on chest films but pulmonary 
function tests were negative.  Later VA outpatient records 
continue to note a persistent cough, although a clinical 
record dated in April 2002 noted bronchitis, resolved and 
possible asthma.  In view of the foregoing, it is the Board's 
judgement that the veteran should be provided a VA 
examination to determine the nature of any lung disease that 
is currently present with an opinion as to the etiology of 
any such lung disorder.  See 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran specifically contends that his hypertension and 
irritable bowel syndrome are related to his service-connected 
PTSD and that service connection should be granted for those 
disabilities on a secondary basis.  Medical evidence 
currently in the claims file does not specifically relate 
either disability to the veteran's PTSD.  The Board notes, 
however, that outpatient records from a gastroenterology 
clinic at a U.S. Air Force medical center show that in 
May 1995, the veteran reported his irritable bowel syndrome 
symptoms were particularly associated with stress.  Further, 
at a January 1998 VA examination for hypertension, the 
examiner noted that the veteran had a history of hypertension 
and was taking hydrochlorothiazide.  After examination, the 
diagnosis was extremely labile hypertension, most likely 
related to emotional state.  In view of these statements, 
along with the showing of fluctuating blood pressure readings 
in the service medical records, it is the Board's judgment 
that the veteran should be provided an additional VA 
examination and medical opinions should be obtained.  The 
examiner should be requested to provide opinions as to the 
etiology of the veteran's irritable bowel syndrome and 
hypertension and should specifically be requested to provide 
opinions as to whether the veteran's service connected PTSD 
caused or chronically worsened the veteran's irritable bowel 
syndrome and/or hypertension.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  

The record shows that the veteran's current representative is 
the California Department of Veterans Affairs.  In the 
Introduction, the Board noted that during the course of the 
appeal, the veteran moved from California to Texas.  The 
veteran should be provided an opportunity to appoint a new 
representative, should he wish to do so.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and advise him as to his right to appoint 
a new representative in view of his move 
from California to Texas.

2.  The AMC should obtain and associate 
with the claims file VA outpatient 
records and any hospital summaries for 
the veteran dated from June 2004 to the 
present.  

3.  Then, the AMC should arrange for VA 
pulmonary, gastrointestinal and medical 
examinations of the veteran to determine 
the nature and etiology of his claimed 
chronic lung disorder, irritable bowel 
syndrome, and hypertension.  After 
examination of the veteran and review of 
all medical evidence of record, the 
examiner(s) should provide opinions as 
to:

Whether it is at least as likely as not 
(50 percent or greater probability) that 
any current lung disease had its onset in 
service or is causally related to any 
incident of or finding recorded during 
service, including exposure to smoke in a 
cockpit fire in approximately 1978;  

whether it is at least as likely as not 
(50 percent or greater probability) that 
any irritable bowel syndrome is related 
to any incident of or finding recorded 
during service;  

whether it is at least as likely as not 
(50 percent or greater probability) that 
any irritable bowel syndrome was caused 
or aggravated (chronically worsened 
beyond its natural progression) by the 
veteran's service-connected PTSD;  

whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension is related to 
any incident of or finding recorded 
during service; and

whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension was caused or 
aggravated (chronically worsened beyond 
its natural progression) by his service-
connected PTSD.  

The clinician(s) is also requested to 
provide a rationale for any opinion 
expressed.  

Any test or study deemed necessary should 
be accomplished.  

The claims file must be provided to the 
examiner(s) for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after undertaking any 
additional development warranted by the 
state of the record, the AMC should 
readjudicate the claims for service 
connection for a chronic lung disability; 
service connection for hypertension, to 
include as secondary to service-connected 
PTSD; and service connection for 
irritable bowel syndrome, to include as 
secondary to service-connected PTSD.  

If any benefit sought on appeal remains 
denied, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence added to the 
records since the April 2005 supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

After completion of the action outlined above, the case 
should be returned to the Board if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


